                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION


HENRY COOPER                                                                       PLAINTIFF

VS.                                          CIVIL ACTION NO: 3:18-cv-00158-NBB-JMV


CITY OF CHARLESTON, MISSISSIPPI, ET AL.                                        DEFENDANTS

                             ORDER EXTENDING CMO DEADLINES

        The trial having been continued to 12/9/19 by Order [36] dated 4/25/19, and the district

judge having referred Plaintiff’s request for an extension of the discovery and motions deadlines

to the undersigned, it is

        ORDERED that the discovery deadline is extended to 7/3/19, and the deadline for

dispositive and Daubert motions is extended to 7/17/19.

        This 25th day of April, 2019.



                                            /s/ Jane M. Virden
                                            UNITED STATES MAGISTRATE JUDGE
